Title: William Stephens Smith to John Adams, 9 January 1795
From: Smith, William Stephens
To: Adams, John


          
            Dear Sir
            New York Jany. 9th. 1795
          
          Mrs: Smith has shewn me the Letter you wrote on the 2d. inst. with the Copies of those you presented to The Count DeVergennes The extract from Brissots Journal I noticed, and really think there is a greater combination to deprive you of the tribute due to your services, than I ever noticed pointed against any Individual— I think it a duty you owe yourself and Country, to resist it, & this can be effectually done, by publishing a few of your Letters— those you have now sent, will fully do away the observation of Brissot— will you give me leave to publish such extracts as are in point, I think it will do good—but I will not attempt it without your permission, Mrs: S. & The Boy’s are well
          I am Dr. Sir Your most Obedt: / Humble Sert.
          
            W: S: Smith
          
        